Citation Nr: 9911807	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for follicular 
dermatitis of the face.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left heel spurs, faciitis.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had verified active service from June 1970 to 
June 1974, and from December 1988 to November 1992.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston.

The original appellate claim included entitlement to service 
connection for left heel spurs, faciitis.  During the course 
of the current appeal, the VARO granted service connection 
for left heel spurs, faciitis, and assigned a 10 percent 
rating from December 1, 1992, the day following separation 
from the veteran's second period of service.  For reasons 
discussed in detail in the Board's prior remands, the issue 
remained part of the current appeal.  

The veteran provided testimony at the RO before a Hearing 
Officer in December 1994, of which a transcript is of record.  
The Board remanded the case in May 1996 for another hearing 
before a Member of the Board.  The veteran did not appear and 
the case was returned.  The case was again remanded by the 
Board for other development in September 1996.

Service connection is also in effect for status post 
fracture, right fibula; sesamoiditis of both great toes; 
varicose veins of the left thigh; urinary stress 
incontinence; and cyst of the left upper arm, each evaluated 
as noncompensably disabling.

In April 1998, the veteran submitted a written statement to 
the VARO in which she stated that with regard to the issue of 
service connection for follicular dermatitis:  "I agree with 
the VA evaluation.  I had a flare-up of the dermatitis 
shortly after my separation from active duty, but have had no 
problem since."  

Nevertheless, the representative submitted written 
presentation on the issue and the case was forwarded to the 
Board thereon [as well as the other issue shown on the front 
cover]. 

In the April 1998 letter, the veteran also expressed her 
disagreement with the decision with regard to her left heel 
spurs, which she stated had symptoms in and of themselves.  
She also specifically argued in detail that the left heel 
disability had been the cause of her having sustained a right 
ankle fracture and dislocation.  A rating action by the VARO 
in January 1999 denied that secondary claim, and the issue is 
not part of the current appellate review.  

In that regard, it is also noted that the veteran has 
indicated that further restorative action may be in the 
process by the service department now that she has finally 
retired from all reserves activities, etc.; this is a factual 
consideration that has yet to be addressed in any pertinent 
context but should be considered, as required, by the RO.

It is similarly noted that the issue of entitlement to 
increased (compensable) evaluations for various other 
service-connected disabilities, including left great toe 
sesamoiditis with amputation and varicosities, are not part 
of the current appeal.


FINDINGS OF FACT

1.  In April 1998, the veteran submitted written notification 
to the VARO that she was satisfied with the decision with 
regard to the denial of service connection for follicular 
dermatitis.  

2.  Evidence of record and medical opinion sustain that the 
veteran's left heel spurs, fasciitis, since separation from 
service, have caused ongoing functional impairment and 
consistent pain reflective of moderately severe but less than 
generally severe overall residual impairment from foot 
injury.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to service-connection 
for follicular dermatitis of the face, have been met. 38 
U.S.C.A. §§ 7105(b)(2), (d)(5) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (1998).

2.  The criteria for an initial evaluation of 20 percent for 
left heel spurs, fasciitis, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5254 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
follicular dermatitis of the face.

Criteria

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (1998).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  




Factual Background & Analysis

In this case, through the means of an April 1998 letter from 
the veteran to the VARO, as cited above, the veteran has 
withdrawn this appeal with regard to the issue of service 
connection for follicular dermatitis of the face, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  

That her representative was either not fully cognizant of 
that withdrawal or otherwise decided to pursue the issue 
unilaterally, in no way impacts on the fact that the veteran, 
whose claim it is and remains, has herself clearly and quite 
unequivocally indicated her intentions in that regard.

Accordingly, the Board does not have jurisdiction to review 
the appeal on that issue, and it is dismissed without 
prejudice.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for left heel 
spurs, faciitis.
Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  




The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

As will be discussed below in pertinent part, in this case, 
the Board has considered whether other rating codes might be 
more appropriate than the ones used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that a 
determination with regard to entitlement to increased ratings 
or other issues must be made upon a review of the entire 
evidentiary record including evidence which is representative 
of the entire clinical picture.  Brown v. Brown, 5 Vet. App. 
413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: 


(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned; 

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be assigned for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.  

In addition, this is to be read in conjunction with 38 C.F.R. 
§ 4.59, and it is contemplated by a separate regulation, 38 
C.F.R. § 4.40, which relates to pain in the musculoskeletal 
system.  Finally, the Court noted that "Diagnostic Code 5003 
and 38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of her earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  


This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. § 4.71, Plate II, normal ankle dorsiflexion 
is shown as 0 to 20 degrees; normal ankle plantar flexion is 
shown as 45 to 0 degrees.  Further movements of the foot are 
not otherwise shown thereon.

For other injuries of the foot, a 10 percent rating is 
assignable under Diagnostic Code 5284 when moderate; a 20 
percent rating is assignable when moderately severe; and a 30 
percent rating is assignable when severe.  With actual loss 
of use of the foot, a 40 percent rating is assignable.

Under ratings for feet, other ratings of up to 10 percent are 
assignable for hammertoes (all, unilateral, without claw 
foot) under Code 5182); for unilateral hallux valgus under 
Code 5280; for metatarsalgia under Code 5279; and for 
bilateral weak foot under Code 5277.  Other evaluations are 
assignable for acquired claw foot under Code 5278 of tarsal 
or metatarsal bone malunion or nonunion under Code 5283.  

For rating acquired flatfoot under Diagnostic Code 5276, a 10 
percent rating is assignable when moderate with the weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral.  When there is severe 
unilateral involvement with objective evidence of marked 
deformity such as pronation, abduction, etc., pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities, a 20 percent rating is 
assignable.  

When there is pronounced unilateral involvement with marked 
pronation, extreme tenderness of plantar surface of the feet, 
marked inward displacement of and severe spasm in the tendo 
achillis on manipulation not improved by orthopedic shoes or 
appliances, a 30 percent rating is assignable.

For other disability involving the ankle, alternative 
schedular provisions are provided under Diagnostic Codes 
5270-5274.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

In evaluating the veteran's left heel disorder, there is an 
abundance of post-service private and VA clinical evidence in 
the file as well as a report of recent special VA 
examinations.  

On VA examination in March 1993, the veteran reported 
employment at an Air Force base since January 1993.  She did 
not indicate that she had missed any time from work.  She 
also reported that her heel disability did not limit her 
employment stated that she had had an increasingly painful 
left heel on walking for which her private podiatrist had 
suggested a plastic brace or support to help her high arches.  
On examination, it was noted that she had also lost some toes 
due to a crush injury.  

On examination, the left great toe was foreshortened and the 
distal phalanx was laterally deviated.  There was absence of 
the 2nd and 3rd toes of the left foot with remaining 
scarring.  Plantar fasciitis, left heel, mildly symptomatic 
was the pertinent diagnosis.

A report by a private physician, R.N. McDougle, D.P.M., in 
March 1993 was to the effect that the veteran had complained 
of a painful left heel which was particularly bad on arising 
but would get somewhat better during the day after walking.  
There was also pain after rest and then arising to do some 
activity.  The foot had been injured some 13 years before.  
She also had bilateral pes cavus.  There was pain on 
palpation of the plantar aspect of the calcaneus of the left 
foot.  He also noted that there was slight discomfort in the 
right heel due to changes in the "extremely painful left 
heel".  Pertinent diagnoses were acute calcaneal bursitis, 
left foot; calcaneal spurs, bilateral; pes cavus, bilateral.

The veteran provided testimony in support of her claim for 
increased compensation for her left heel disability before a 
hearing officer at the RO in December 1994.  She testified as 
to the difficulty her left heel spurs caused her in the form 
of pain and limited motions, particularly on arising and 
after use.

On VA examination in February 1997, the examiner noted that 
the veteran had a history of left inferior calcaneal spur and 
plantar fasciitis.  She had experienced well-defined post-
static dyskinesia which lasted about 40 minutes upon arising 
each morning and recurrently throughout the day, such as 
after stepping out of the car from a period of driving as 
would occur during commuting to work.  She said that she had 
symptomatically aggravated the problem when she previously 
participated in volks marching which she had then 
discontinued.  This had first occurred in about 1990 or so, 
and in 1993, her private podiatrist had suggested that she 
use athletic shoes and a supportive insert, from which she 
received marginal relief.  More recently, she had purchased 
donut Styrofoam accommodative heel pads in early 1996 and 
this had also given some relief.  

In September 1996, she had been treated for left ankle sprain 
with oral Daypro at which time she experienced 90% 
symptomatic alleviation of her left heel pain symptoms.  More 
recently, she had been given Naprosyn, which she originally 
took twice a day and now took once a day, and with which she 
had achieved about 70% to 80% relief on an ongoing basis.  

Objectively, the examiner noted that she had a normal 
longitudinal arch.  There was tenderness to palpation in the 
plantar central left calcaneal region.  The veteran was 
wearing loafer style shoes.  The amputation of the two toes 
was incidentally noted.  The examiner felt that she had 
plantar left calcaneal heel spur syndrome of less than 
moderate severity which was well managed with anti-
inflammatory and nonsteroidal medication and conservative 
shoe wear.  He felt that the 6-7 year chronicity with minimal 
pursuit of therapeutic intervention supported or correlated 
with his description of the severity of the process.   

Several outpatient clinical references to the veteran's left 
heel are of record from service department records in 1997 
and as late as a physical examination in March 1998.  The 
veteran repeatedly complained of recurrent pain from the left 
plantar fasciitis.  In 1997, it was noted that Naprosyn had 
been prescribed, 500 mg., without significant relief.  The 
pain was aggravated occasionally in the morning and 
ambulation after rest.  

There had been a left ankle injury as well.  She had 10 
degrees dorsiflexion of the left ankle.  Left plantar 
fasciitis was diagnosed, and it was recommended that she use 
low dye shoes on the foot and consider athletic shoes if 
there was no improvement with the medications and other 
techniques.

On outpatient assessment in March 1997, the veteran was noted 
to be returning for evaluation of her left plantar fasciitis.  
She still had pain but there had been some improvement from 
the visit the prior week with the use of low shoes.  The pain 
was located at the heel of the left foot and plantar fascia 
through the arch, and had been present for about 6 years.  

The pain was increased especially on the first step in the 
morning using the left foot.  She also felt a tingling 
sensation in the medial calcaneal area of the left foot.  
Various remedies for the problem were suggested such as high 
topped boots and casting was to be undertaken for functional 
orthotics after X-rays.

On examination in March 1998, it was noted that in addition 
to having lost several toes to injury on the left foot, the 
veteran also had recurring pain in the left heel from bone 
spurs for which she had used orthotics since 1996.  She was 
also noted to have developed recurrent right foot and ankle 
problems as well.


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for her left heel 
spurs, fasciitis, is well grounded.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran's assertions concerning the severity of her left heel 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that her claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).


The Board is also satisfied that in view of the September 
1996 remand of the case to the RO for further development, 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991);  White v. Derwinski, 1 
Vet. App. 519 (1991).

It is noted that this case involves an appeal as to the 
initial rating insofar as the VARO granted service connection 
and assigned a 10 percent rating for the left heel disability 
effective from the date following separation from service.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Id. at 9.  However, in the case 
at hand, the Board finds that a staged rating is not 
appropriate with regard to an increased evaluation for left 
heel disability.  The current rating in question is 
predicated in part on the limitation of functional capacity 
including that by virtue of pain.  

From the outset, it should be noted that the disabilities at 
hand, left heel spurs, fasciitis, are not specifically found 
in the regulations, and thus, as many other disabilities, are 
rated by comparison to other similar disabilities.  This is 
an exercise dependent on appropriate analogization.  Since it 
is the actual heel and plantar surfaces rather than ankle 
that are herewith involved, the Board holds that while 
perhaps not ideal, the most appropriate analogy under these 
circumstances is by comparison to injury of the foot.  
Nonetheless, the provisions of other potentially applicable 
regulations are set forth herein for comparison and contrast.

Moreover, it is also noted from the start that for rating 
purposes, it is even more difficult but not impossible to 
characterize the left heel spurs, faciitis problems as 
separate and apart from the veteran's other service-connected 
difficulties including the toe amputations and sesamoiditis 
and left varicose veins at least as they may relate in the 
aggregate to the impairment of foot, ankle and lower 
extremity function. 

This was indeed mentioned at the time of the more recent 
Board remand and the physician was asked to clarify the 
details with regard to each of these.  As noted by the 
veteran's representative, while portions of the recent VA 
examination are excellent and report clinical findings in 
detail, certain other portions of the examination dealing 
with the other service-connected disabilities leaves 
something to be desired.  

To have the remand development followed explicitly would have 
been helpful in this case, but in the long run, any lack 
therein is not crucial to the assessment of the sole 
disability herein at issue.  




Ordinarily, pursuant to Stegall v. West, 11 Vet. App. 269 
(1998), an appellant is entitled to the benefit of a full and 
comprehensive response to the remand request.  However, to 
the extent that the evidence is relatively clear with regard 
to her left heel spurs, fasciitis, and that is the sole issue 
remaining on appeal at present, the Board finds that there is 
no need to delay adjudication of the issue by further remand 
for development of the comparative and contributory clinical 
evidence as may regard the other closely related, tangential 
service-connected disabilities.  

The veteran has clearly been bothered with left heel bone 
spurs and plantar fasciitis on the left foot for a number of 
years.  The findings on VA examination in 1993, compared with 
the objective findings on VA examination in 1998, are very 
similar even if not totally complete.  However, 
notwithstanding the use of special shoes, orthotics and a 
variety of medications, some of which has been fairly potent, 
she continues to have left heel problems with pain, 
particularly on arising in the morning and after certain 
routine use.  

It is noted that a recent VA examiner opined that the 
veteran's pain is probably less than moderate and ventured to 
support that opinion by referencing her alleged lack of 
diligent pursuit of therapeutic regimen.  In that regard, a 
review of the entire clinical record clearly documents a 
substantially different inference.  

The veteran has in fact tried a number of medications, 
orthotics and shoes, none of which has given her sustained 
relief.  She is still seen regularly by service department 
personnel for specific complaints of ongoing left heel and 
foot pain due to the fasciitis and heel spurs herein 
concerned.



While the veteran is not now shown to have such functional 
impairment and ongoing pain as to be considered to have 
symptoms comparable to severe foot injury, the Board finds 
that the evidence is certainly balanced in describing these 
particular problems as generally more moderately severe than 
merely moderate in nature.  

As severe disablement is not shown by the evidentiary record, 
assignment of the maximum schedular evaluation of 30 percent 
under diagnostic code 5284 is not warranted.  

The veteran is rated as service-connected for left heel 
spurs, fasciitis.  Radiographic studies of record have for 
the most part been referable to the right foot.  In any 
event, service connection has not formally been granted for 
an arthritic process of the left heel, and even if one were 
to construe the spurs present as an early form of arthritis, 
an evaluation in excess of 20 percent is not available to the 
appellant as 20 percent is the maximum evaluation assignable 
under the diagnostic codes 5003 and 5010 for arthritis.

As the Board noted earlier, the appellant is rated by analogy 
to a moderately sever injury of the left foot under 
diagnostic code 5284.  A liberal reading of such code could 
reasonably permit the conclusion that range of motion of a 
foot as limited by injury is part of the diagnostic criteria.  
In any event, with respect to application of 38 C.F.R. §§ 
4.40, 4.45, the Board notes that VA examinations have not 
demonstrated anatomical damage, weakness, functional loss, 
and pain to such an extent that a disability evaluation in 
excess of the granted 20 percent evaluation is assignable.  
The demonstrated level of impairment of the left heel 
disability is contemplated in the currently granted 20 
percent evaluation.


ORDER

The appeal with regard to entitlement to service connection 
for follicular dermatitis of the face, is dismissed.

An increased initial evaluation of 20 percent for left heel 
spurs, plantar fasciitis, is granted, subject to the 
regulatory criteria pertaining to the payment of monetary 
awards.   



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
 

